Citation Nr: 0825064	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  97-03 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cervical spine, 
neck and shoulder disorders, to include as secondary to 
service-connected residuals of a low back injury.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include as secondary to service-connected 
residuals of a low back injury.

3.  Entitlement to service connection for bowel incontinence, 
to include as secondary to service-connected residuals of a 
low back injury.

4.  Entitlement to service connection for urinary 
incontinence, to include as secondary to service-connected 
residuals of a low back injury.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to July 
1992.  He was separated from military service due to a back 
injury sustained in boot camp.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  The claims file has been transferred to the VA RO 
in Wichita, Kansas.

Procedural history

Service connection for back injury residuals was granted by 
VA in an August 1994 rating decision.

In a November 1996 rating decision, the RO denied service 
connection for a digestive system disorder, claimed as 
secondary to the service-connected low back disability, and 
for neck and shoulder disabilities.  The veteran perfected an 
appeal as to all denials.

In May 1997, the veteran and his spouse testified at a 
hearing held at the RO before a Hearing Officer, a transcript 
of which has been associated with his claims file.  
In an April 1998 decision, service connection was denied, to 
include as secondary to the lumbar spine disability, as to 
the following additionally claimed disabilities: a thoracic 
spine disability; rectal dysfunction (to include intestinal 
problems, leakage, and bowel incontinence); bladder 
incontinence; and erectile dysfunction.  The veteran 
perfected an appeal as to all denials.

In November 2000, the Board remanded the claims for further 
development.  
In August 2001, the Board requested an independent medical 
expert (IME) opinion.  The IME opinion was completed later in 
August 2001.  

In May 2002, the Board denied the claims of service 
connection for a "digestive disorder"; cervical spine, 
neck, and shoulder disorders; a thoracic spine disorder; 
urinary incontinence; fecal incontinence; and erectile 
dysfunction.  The Board considered these claims both on a 
direct basis and as secondary to the service-connected lumbar 
spine disability. The veteran appealed the May 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  
In a February 2003 order, the Court granted a February 2003 
joint motion of the veteran's counsel and VA General Counsel 
to vacate and remand the Board decision.  

In September 2003 and July 2006, the Board remanded the case 
for further development.  After this was accomplished, a 
supplemental statement of the case (SSOC) was issued in 
January 2008 by the VA Appeals Management Center (AMC) which 
continued the denials of the service connection claims.  

Issue clarification

With respect to the claimed "digestive disorder", although 
the Board in its November 2000 remand, May 2002 decision, and 
September 2003 and July 2006 remands listed the issues as 
including irritable bowel syndrome, the veteran's November 
1996 Notice of Disagreement (NOD) reflects that the veteran 
is not claiming that he has a  digestive disorder such as 
irritable bowel syndrome.  Instead, he is claiming that he 
has neurological bowel incontinence due to the in-service low 
back injury or as secondary to the service-connected lumbar 
spine disability.  
See also an attachment to a VA Form 9 received in February 
1997.  

In short, the issue on appeal relates to a claimed 
neurological disorder which involves the digestive system, 
and not a gastrointestinal disorder as such.  Therefore, the 
issue has been restated as entitlement to "bowel 
incontinence" rather than as a "digestive disorder".  

Issues not on appeal

Appeal perfected

In the November 1996 rating decision, the RO denied a 
disability rating in excess of the then-assigned 40 percent 
for the service-connected lumbar spine disability with left 
lower extremity sensory neuropathy.  The veteran perfected an 
appeal of that denial.  As noted above the May 2002 Board 
decision was vacated by the Court in its February 2003 Order.  
The Board in September 2003 remanded the increased rating 
claim for further development.  In a December 2005 rating 
decision, the RO assigned a 60 percent disability rating for 
the lumbar spine disability with left lower extremity sensory 
neuropathy, effective January 1, 1995.  In a January 2006 
statement, the veteran indicated that he was satisfied with 
the assignment of the 
60 percent disability rating for lumbar spine disability with 
left lower extremity sensory neuropathy and withdrew his 
claim.  Therefore, that issue is no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2007).

In a January 2000 rating decision, the RO granted service 
connection for major depression as secondary to the service-
connected lumbar spine disability and assigned a 30 percent 
disability rating effective April 30, 1999.  The veteran 
disagreed with the assignment of a 30 percent disability 
rating and perfected an appeal with that assignment of a 
disability rating.  The May 2002 Board decision denied the 
veteran's claim.  That decision was vacated by the Court in 
its February 2003 Order.  

The Board in September 2003 remanded the increased rating 
claim for further development.  In December 2005, the RO 
assigned a 50 percent disability rating for the major 
depressive disorder, effective March 8, 2000.  In July 2006, 
the Board granted a 70 percent disability rating effective 
April 30, 1999.  The veteran did not appeal the Board's 
decision to the Court.  Therefore, that issue is no longer in 
appellate status.  

In an August 2006 rating decision implementing the July 2006 
Board decision, the RO assigned the 70 percent disability 
rating effective March 8, 2000.  In a May 2008 informal 
brief, the veteran's representative raised a claim of clear 
and unmistakable error (CUE) in the August 2006 rating 
decision as to the effective date assigned.  Also in the May 
2008 brief, the veteran's representative noted that the 
veteran raised a claim of a total disability rating based on 
individual unemployability (TDIU).  Neither of these claims 
has been adjudicated by the RO, and those two issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate any in-
service neck, shoulder, or upper back disease or injury.

2.  The competent medical evidence of record does not support 
a conclusion that the veteran's cervical spine, shoulder, and 
thoracic spine disorders are related to his in-service low 
back injury or that such disorders are caused by or 
aggravated by his service-connected residuals of a low back 
injury.

3.  The competent medical evidence of record does not support 
a conclusion that the veteran has a neurological or other 
disorder manifested by bowel incontinence.

4.  The competent medical evidence of record does not support 
a conclusion that the veteran's urinary incontinence or 
erectile dysfunction is related to his in-service low back 
injury or to any other incident of the veteran's military 
service, or that either disorder is caused by or aggravated 
by his service-connected residuals of a low back injury.


CONCLUSIONS OF LAW

1.  A cervical spine, neck and shoulder disorder was not 
incurred in or aggravated by service, and such is not 
proximately due to or the result of the service-connected 
residuals of a low back injury.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  A thoracic spine disorder was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of the service-connected residuals of a low back 
injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

3.  Bowel incontinence was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

4.  Urinary incontinence was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.  38 
U.S.C.A. §  1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

5.  Erectile dysfunction was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a cervical 
spine, neck and shoulder disorder; a thoracic spine disorder; 
bowel incontinence; urinary incontinence; and erectile 
dysfunction.  In essence, he contends that these disabilities 
were caused by an in-service injury; or in the alternative, 
that they were caused or aggravated by his service-connected 
residuals of low back injury with disc disease and left lower 
extremity sensory neuropathy.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In November 2000, the Board remanded the claims to the RO to 
obtain a report of magnetic resonating imaging (MRI) scan of 
the lumbar spine.  The RO obtained this report in January 
2001.  

In September 2003, the Board remanded the claims to the RO to 
provide proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA), and to obtain any additional treatment 
records.  The RO subsequently provided VCAA notice to the 
veteran as to direct service connection.  This will be 
discussed in greater detail immediately below.  The veteran 
submitted additional private treatment records, and the RO 
obtained additional VA treatment records.  

In July 2006, the Board remanded the claims to the VA Appeals 
Management Center (AMC) to provide additional notice under 
the VCAA as to secondary service connection and to obtain a 
medical nexus opinion.  The VA AMC subsequently provided 
appropriate VCAA notice to the veteran as to secondary 
service connection.  This will be discussed in greater detail 
in the Board's VCAA discussion below.  In July 2007, a VA 
medical nexus opinion was rendered on the five issues on 
appeal.  The claims were then readjudicated in the January 
2008 SSOC. 

As was noted above, the Board remanded the case for further 
evidentiary development in July 2006, in particular a medical 
opinion concerning nexus between his in-service injury and 
his claimed disorders, and between the veteran's service-
connected disability and his claimed disorders with the 
option of a physical examination if it was determined to be 
necessary.  In essence, the Board found in the July 2006 
remand that the evidence pertaining to those claims was 
inadequate and that supplementation of the record was 
required by the mandate contained in relevant law statute and 
regulation.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2007).  

VA attempted to provide assistance to the veteran, 
specifically by furnishing a medical examination, but, 
through no fault of VA, those efforts were unsuccessful.  
Specifically, the AMC informed the veteran that it had 
requested an examination be scheduled, and the VAMC twice 
sought to schedule him for an examination in 2006.  However, 
the veteran failed to appear and did not provide an 
explanation showing good cause therefor.  [As noted above, 
the Board remanded the case for further evidentiary 
development in July 2006, in particular a medical opinion 
concerning nexus between his in-service injury and his 
claimed disorders, and between the veteran's service-
connected disability and his claimed disorders with the 
option of a physical examination if it was determined to be 
necessary.  In essence, the Board found in the July 2006 
remand that the evidence pertaining to those claims was 
inadequate and that supplementation of the record was 
required by the mandate contained in relevant law statute and 
regulation.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2007).  

VA attempted to provide assistance to the veteran, 
specifically by furnishing a medical examination, but, 
through no fault of VA, those efforts were unsuccessful.  
Specifically, the AMC informed the veteran that they had 
requested an examination be scheduled, and the VAMC twice 
sought to schedule him for an examination in 2006.  However, 
the veteran failed to appear and did not provide an 
explanation showing good cause therefor.  [The Board also 
notes that the veteran failed to report for a VA examination 
which has been scheduled to be conducted in March 1999.]

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.

With respect to the July 2008 medical opinion, in the May 
2008 informal brief, the veteran's representative argued that 
the AMC failed to comply with the directives of the July 2006 
remand because the veteran's claims file was reviewed by a 
nurse practitioner instead of a physician, as required by the 
remand.  The representative also asserts that the medical 
nexus opinion failed to address the question of aggravation.  

The Board disagrees.  A careful review of the record 
demonstrates that the July 2007 VA medical nexus opinion was 
co-signed and endorsed by a medical doctor as well as by the 
nurse practitioner referred to by the veteran's 
representative.  The report in fact addressed whether there 
was an etiological link between the service-connected lumbar 
spine disability and the various disorders that are the 
subject of this decision.  The contentions of the veteran's 
representative are meritless.

In short, the RO and VA AMC complied with the directives of 
the November 2000, September 2003 and July 2006 remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in May 
2004, March 2006, August 2006, October 2006, and November 
2006, which were specifically intended to address the 
requirements of the VCAA.  

The May 2004 and August 2006 VCAA letters informed the 
veteran of the evidence necessary to establish direct service 
connection in general.  The August 2006 letter also informed 
the veteran of the evidence necessary to establish secondary 
service connection.

As for the evidence to be provided by the veteran, in the May 
2004 and August 2006 VCAA letters the RO asked the veteran to 
identify and send relevant medical evidence.  The RO provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disabilities.

Moreover, in the various VCAA letters, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  In particular, the October and 
November 2006 VCAA letters informed the veteran that he would 
be scheduled for an examination.  [VA examinations were 
conducted in August 1996 and January 1998, and VA medical 
nexus opinions were obtained in November 1997, March 2005, 
and July 2007.]

In the May 2004 and August 2006 VCAA letters, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the May 2004 and August 2006 VCAA letters, the RO informed 
the veteran that he should submit any evidence in his 
possession relevant to his claims, as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See, e.g., the May 20, 2004 VCAA letter, page 2.  
The VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for service connection for cervical spine, neck, 
and shoulder disabilities, and for a digestive system 
disorder were adjudicated in November 1996, prior to the VCAA 
letters.  Similarly, the claims for service connection for a 
thoracic spine disorder, rectal dysfunction, bladder 
incontinence, and erectile dysfunction were adjudicated in 
April 1998, prior to the VCAA letters.  Since the VCAA was 
not enacted until November 2000, furnishing the veteran with 
VCAA notice prior to the initial adjudications of the claims 
in November 1996 and April 1998 were clearly both a legal and 
a practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.

Crucially, the veteran's claims were readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claims were readjudicated in 
SSOCs dated in January 2006 and January 2008.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice.

(iii)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
existence of a disability, are not at issue.  The claims were 
denied based on element (3), relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element regarding this 
claim.  Also, the RO specifically addressed elements (4) and 
(5) in the March and August 2006 letters.

As for the timing of the VCAA notice, the veteran was 
afforded an opportunity to respond before the SSOC was issued 
in January 2008.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders, supra.  The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.

In any event, in light of the Board's denial of these claims 
elements (4) and (5) remain moot.

(iv.)  General comment 

In addition, it is clear that the veteran has been made amply 
aware of the provisions of the VCAA over the lengthy course 
of this appeal.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  In fact, the veteran's representative in June 
2006 written argument stated that the veteran sought no 
further notice as contemplated by the VCAA, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess.  See 
June 2006 informal brief of appellant in appealed case, page 
4; see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, VA 
and private treatment records, a report of IME, and reports 
of VA examinations and medical nexus opinions, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  He and his spouse testified at a hearing held at the 
RO before a Hearing Officer.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2007) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The AMC did not provide the veteran with the amended version 
of 38 C.F.R. § 3.310(b).  Although the overall intention of 
the amendment to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  The Court in Allen was not concerned with, and did 
not address, such an evidentiary requirement.  Notably, in 
addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. 
§ 501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.  Therefore, the Board finds that the more 
favorable law is the holding in Allen and that the holding in 
Allen applies to this case and not the new version of 
38 C.F.R. § 3.310(b).  Accordingly, the veteran is not 
prejudiced by the lack of notice of the new version of 
38 C.F.R. § 3.310(b).  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

Failure to report for VA examination

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2007).

Preliminary matters

(i.)  The February 2003 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  

The Board's analysis has been undertaken with Fletcher in 
mind.

(ii.)  Failure to report for  VA examinations 

As noted above, the veteran failed to appear for two 
scheduled medical examinations in 2006.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled.  In this case, a VA 
examination was indeed necessary to grant service connection 
for a cervical spine, neck, and shoulder disorder, a thoracic 
spine disorder, bowel incontinence, urinary incontinence, and 
erectile dysfunction.  Cf. 38 C.F.R. § 3.159(c)(4) (2007).  
As noted below, there is conflicting evidence on the natures 
of the cervical spine, neck, and shoulder disorders, the 
thoracic spine disorder, the bowel disorder, the urinary 
incontinence, and the erectile dysfunction.  Therefore, an 
examination was necessary to render a medical nexus opinion.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2007)] for failing to report for a 
scheduled examination.  As noted above, neither the veteran 
nor his representative has provided an "adequate reason" or 
"good cause" for the veteran's failure to report to be 
examined twice in 2006.  The veteran was notified of the time 
and place to appear for a VA examination; he failed to appear 
and has since made no contact with the RO.

The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for VA examinations has not been shown.

Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claims based on the evidence of record.

1.  Entitlement to service connection for cervical spine, 
neck and shoulder disorders, to include as secondary to the 
service-connected residuals of a low back injury.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include as secondary to the service-connected 
residuals of a low back injury.

Because these issues involve the application of similar law 
to the same facts, the Board for the sake of economy will 
discuss them together.

Analysis

With respect to Hickson and Wallin element (1), current 
disability, there is conflicting evidence on whether the 
veteran has a disability of the cervical spine/neck, the 
shoulders, and the thoracic spine.  

Evidence arguably reflecting a diagnosis of a current 
disability includes the following: (1) private treatment 
records showing various diagnoses of cervical or thoracic 
spine disorders, such as cervical disc disease, cervical 
radiculopathy or radiculitis, right brachial plexus syndrome, 
status post left acromial clavicular entrapment syndrome, and 
tenosynovitis of the thoracic spine; (2) private medical 
records showing a diagnosis of pain attributed to a specific 
underlying disorder, in this case musculoskeletal strain; and 
(3) a report of the March 1996 VA examination revealing a 
diagnosis of scoliosis of the thoracic spine.  

Evidence arguably reflecting no diagnosis of a current 
disability include the following: (1) private treatment 
records just showing assessments of cervical and thoracic 
spine pain or dysfunction, which was not attributable to an 
underlying disorder; (2) the report of the March 1996 VA 
examination reflecting no diagnosis of a cervical spine or 
shoulder disorder; and (3) the report of the July 2007 VA 
medical nexus opinion indicating that there was no definitive 
problem/diagnosis showing continued existence of a cervical 
spine disorder, a shoulder disorder, or a thoracic spine 
disorder.

In light of the conflicting medical evidence as to current 
diagnosis, the Board finds that the evidence in equipoise as 
to whether the veteran has a cervical spine, neck, and 
shoulder disorder, namely cervical strain and radiculitis, 
and a thoracic spine disorder, namely thoracic strain.  
Therefore, Hickson and Wallin element (1), current 
disability, has been shown.

Service connection is in effect for residuals of a low back 
injury with disc disease and left lower extremity sensory 
neuropathy.  Accordingly, Wallin element (2) has been 
satisfied.

[The Board observes in passing that the veteran is also 
service connected for depression.  He does not appear to 
contend that his depression is responsible for any of his 
claimed physical ailments, and the record on appeal does not 
so suggest.]

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran contends that in addition to 
the documented complaints of low back pain and left leg 
numbness, for which service connection has been granted, he 
has had neck, shoulder, and upper back pain since his in-
service injury involving the low back and left leg.  The 
veteran in essence asserts that he injured his neck, 
shoulders, and upper back at the same time as his documented 
low back and left leg injury.  

The veteran's service medical records show that he injured 
his low back and left leg when carrying a log during officer 
candidate school training.  In essence, he now claims that he 
injured his neck, shoulders, and upper back at that same 
time.

However, the veteran's service medical records show no 
diagnosis of a cervical spine, neck, shoulder, or thoracic 
spine disability; no neck, shoulder, or upper back injury; 
and no complaints of neck, shoulder, or upper back 
symptomatology.  

Indeed, a careful review of the service medical records 
demonstrates that the veteran complained of low back and left 
leg problems without ever once mentioning the neck, 
shoulders, or upper back.  The veteran received extensive 
treatment for his low back and left leg during his brief 
period of service.  During such medical treatment, he did not 
report any complaints as to the neck, shoulders, and upper 
back.  In fact, a July 1992 treatment record reflects that 
the veteran specifically denied any trauma to the arms.  
Moreover, the veteran underwent a Medical Evaluation Board in 
January 1993.  The report of that examination shows that the 
in-service injury was limited to low back and left leg, and 
that there were no complaints or findings as to the neck, 
shoulders, and upper back.

Significantly, the IME noted that there was no historical 
mention or physical sign of cervical or thoracic spine, neck 
or shoulder pain or dysfunction in the medical notes and 
records soon after the 1992 injury.  The VA medical 
professionals who rendered the March 2007 medical nexus 
opinion also noted that service medical records did not show 
any complaints regarding the cervical and thoracic spines and 
the shoulders.

VA treatment records show that the veteran first reported an 
in-service bilateral shoulder injury in March 1995.  An 
August 1996 statement from L.B., D.O., reflects that the 
veteran had told him that he had injured the left side of his 
neck at the time of his in-service low back and left leg 
injury.  A January 1997 statement from Dr. L.B. reveals that 
the veteran had told him that he had also injured his upper 
back at the time of his in-service low back and left leg 
injury.  A March 1997 statement from W.S., D.O., a March 1997 
report of a consultation by R.P., D.O., a June 1997 statement 
from Dr. L.B. and a May 1999 statement of T.W., D.O. also 
reflect similar reporting of in-service shoulder and neck 
injuries.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit), 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability.

Boiled down to its essence, all reference to in-service neck, 
shoulder, and upper back pain emanates from the veteran 
himself.  The fact that such stories appear in VA an private 
medical records does not serve to confirm them.  It is now 
well established that information from a veteran which is 
merely transcribed by a medical professional still amounts 
only to a statement from the veteran.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that an opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].  

As noted above, the veteran's service medical records show no 
treatment or complaints of neck, shoulder, and upper back 
pain.  The Board places great weight of probative value on 
the service medical records.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].  Such records are more reliable, in the Board's view, 
than the veteran's unsupported self-interested assertion.  
See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

In short, in light of the record as a whole, the Board finds 
that the veteran's assertion of in-service neck, shoulder, 
and upper back pain is not credible.  It is simply 
unbelievable that the veteran would complain of low back pain 
and left leg numbness on numerous occasions during service 
and not mention anything whatsoever of similar problems with 
respect to the neck, shoulder, and upper back.    
There thus is no objective evidence of a cervical spine, 
neck, shoulder, or thoracic spine disease or injury in 
service.  Hickson element (2) has not been met, and the 
veteran's claims for direct service connection fail on that 
basis.

Turning to element (3), medical nexus, several physicians 
have opined that the veteran's cervical spine, neck, 
shoulder, and thoracic spine disabilities are related to an 
initial injury in service.  However, those opinions are based 
on the veteran's own statement to the doctors concerning 
alleged in-service neck, shoulder, and upper back pain, which 
story the Board has determined in incredible.  Any medical 
nexus opinion which is premised on the veteran's tale of in-
service neck, shoulder, and upper back pain is lacking in 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [the Board is not required to accept doctors' opinions 
that are based upon the claimant's recitation of medical 
history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
medical opinions linking the veteran's current cervical 
spine, neck, shoulder, and thoracic spine disabilities to his 
military service is based on a review of the entire record.  
In particular, there are the no service medical records 
corroborating his allegation of in-service neck, shoulder, 
and upper back pain.  The veteran evidently recently revised 
his history as to his in-service neck, shoulder, and upper 
back pain in connection with his claim.

Significantly, the August 2001 IME and the medical 
professionals who rendered an opinion in March 2007 opined 
that any current cervical spine, neck, shoulder, and thoracic 
spine disabilities were not caused by the in-service low back 
and left leg injury.  Unlike the opinions in the veteran's 
favor, these medical professionals reviewed the veteran's 
claims file, to include the service medical records.

Implicit in the veteran's presentation is the contention that 
his neck, shoulder, and upper back symptomatology began in 
service and continued thereafter.  A claim can still be 
substantiated if continuity of symptomatology is demonstrated 
after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with element (2), there was no cervical spine, 
neck, shoulder, or upper back disability diagnosed in service 
and no documented complaints of neck, shoulder, and upper 
back symptomatology in service.  Supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  As 
discussed above, the opinions in the veteran's favor are 
based on the veteran's own statements, which the Board has 
determined in incredible.  Continuity of symptomatology after 
service is therefore not demonstrated.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current cervical spine, neck, 
shoulder, and thoracic spine disabilities to service.  
Hickson element (3) therefore has also not been satisfied.

Turning to the secondary service connection claim and Wallin 
element (3), there is of record two competent nexus opinions, 
a March 2005 addendum to a January 2005 VA examination and 
the report of the July 2007 VA nexus opinion.  Those opinions 
were not favorable to the veteran's claim.  The January 2005 
VA examiner opined in a March 2005 addendum that the cervical 
spine, neck, and shoulder disorders cannot be related to the 
service-connected lumbar spine disorder because there was no 
logical explanation to connect these disorders.  The January 
2005 VA examiner also indicated that he cannot connect the 
thoracic spine disorder to the service-connected lumbar spine 
disorder.  The VA nurse practitioner and medical doctor who 
rendered the July 2007 VA nexus opinion indicated that the 
thoracic spine disorder occurred independently of the lumbar 
spine disorder.  These medical professionals stated that 
there was no medical scientific evidence to link the shoulder 
problem to the lumbar spine disorder and that there was no 
evidence in the claims file and medical records to link the 
shoulder problem to the lumbar spine disorder.  These medical 
professionals also added that the cervical, shoulder, and 
thoracic disorders can have multiple factors causing them and 
that these disorders are independent of the lumbar spine 
disorder, regardless of coexistence at the same time.  These 
medical professionals also concluded that the cervical spine, 
shoulder, and thoracic spine disorders were not caused by the 
lumbar spine disorder. 

The Board has also considered medical treatise evidence 
submitted by the veteran's representative in June 2006 and 
May 2008.  The Board notes that medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin, 11 Vet. App. at 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  While the article submitted by the veteran's 
representative discusses a relationship between the lumbar 
spine and the thoracic and cervical spines, this article 
contains no information or analysis specific to the veteran's 
case, and does not draw upon a physical examination of the 
veteran.  The Court has held on several occasions that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See generally Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  As such, the treatise evidence 
submitted by the veteran is of no probative value as to the 
matter of medical nexus.

To the extent that the veteran and his representative are 
contending that his cervical spine, neck, shoulder, and 
thoracic spine disorders are related to his service-connected 
lumbar spine disorder, it is now well established that 
laypersons, such as the veteran and his representative, 
without medical training are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) [lay persons without medical 
training are not competent to comment on medical matters such 
as diagnosis and etiology]; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Conclusion

In summary, in the absence of the second required Hickson 
element, in-service disease or injury, and the third required 
Hickson and Wallin element, medical nexus, the Board 
concludes that a preponderance of the evidence is against the 
claims of entitlement to service connection for cervical 
spine, neck, and shoulder disorders and a thoracic spine 
disorder on both direct and secondary bases.  The benefits 
sought on appeal are accordingly denied.

3.  Entitlement to service connection for bowel incontinence, 
to include as secondary to service-connected residuals of a 
low back injury with disc disease and left lower extremity 
sensory neuropathy.

4.  Entitlement to service connection for urinary 
incontinence, to include as secondary to the service-
connected residuals of a low back injury with disc disease 
and left lower extremity sensory neuropathy.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.

Because these issues involve the application of similar law 
to the same facts, the Board for the sake of economy will 
discuss them together.

Analysis

With respect to Hickson and Wallin element (1), current 
disability, there is conflicting evidence on whether the 
veteran has a current neurological disability involving the 
bowels, urinary incontinence, and erectile dysfunction.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        


Both the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Guerrieri, 
supra.  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Various statements from private physicians, a VA treatment 
record dated in November 1994, and a January 1998 private 
treatment record indicate that the veteran has a neurological 
bowel disorder.  On the other hand, various VA and private 
treatment records, VA examinations and VA medical opinions, 
and the IME report reflect that the veteran has irritable 
bowel syndrome or an irritable colon rather than a 
neurological bowel disorder.  The Board has carefully 
evaluated the medical evidence, and for reasons stated 
immediately below finds that the evidence against the claim 
(i.e., the medical evidence showing no diagnosis of a 
neurological bowel disorder) outweighs the evidence in favor 
(the medical evidence showing a diagnosis of a neurological 
bowel disorder).

While the various treatment records showing a diagnosis of a 
neurological bowel disorder and the opinions of the private 
physicians are based on physical examinations, none of those 
treatment records and opinions is based on a review of the 
veteran's claims file, to include his service treatment 
records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."].  

The Board also notes that the August 1996, January 1997, and 
June 1997 statements of Dr. L.B., to the effect that the 
veteran has a neurological disability which affects his 
bowels, are predicated on the veteran suffering disc bulging 
at L3-L4.  However, a June 1998 MRI scan of the lumbar spine 
shows no disc bulging of L3-L4, and there is in fact no 
medical evidence in the record to that effect.  The other 
opinions provide vague reasoning and do not even identify 
involvement of a specific nerve root.  

There is only one opinion of record from a physician with 
expertise in neurology.  That is the opinion of the August 
2001 IME, a professor of neurology.  The IME determined that 
the veteran's service-connected lumbar spine disability was 
manifested by a left L5 and S1 radiculopathy with symptoms of 
radicular pain and sensory disturbance.  [The veteran's 
service-connected unbar spine disability includes left lower 
extremity neuropathy.].  The IME based his conclusion on a 
review of the claims file, to include MRI scans of the brain 
and lumbar spine.  
The IME noted that there was no medical basis for chronic 
diarrhea or irritable bowel syndrome being due to the 
involvement of the L5 and S1 nerve roots on the left side.  
The IME also noted that radiculopathy at the left L5 and S1 
nerve roots would not produce fecal incontinence.

The Board places the greatest weight of probative value on 
the IME opinion because the IME is an expert in neurology, 
because the IME reviewed the claims file, and because, most 
importantly, the IME provided the most thorough explanation 
of the nature of the veteran's in-service injury and current 
service-connected lumbar spine disability.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

Thus, Hickson and Wallin element (1) has not been met, and 
the veteran's claim for bowel incontinence fails on that 
basis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].

[The Board again observes, as it did in the Introduction, 
that the veteran has not claimed entitlement to service 
connection for a gastrointestinal disability such as 
irritable bowel syndrome.]

Turning to urinary incontinence, there is also conflicting 
evidence on whether the veteran has that disorder.  The 
evidence showing a diagnosis of urinary incontinence are 
statements of various private physicians.  The evidence 
reflecting no diagnosis of urinary incontinence is the July 
2007 VA medical nexus opinion.  Given that the statements of 
various private physicians were based on physical 
examinations whereas the July 2007 VA medical nexus opinion 
was not, the Board finds that the veteran has urinary 
incontinence.  Therefore, Hickson and Wallin element (1) has 
been met as to this issue.

As to the final claimed disability, erectile dysfunction, 
there is also conflicting evidence on whether the veteran has 
that disorder.  The evidence showing a diagnosis of erectile 
dysfunction includes private treatment records dated in 1997, 
1998, and 2004.  The evidence revealing no diagnosis of 
erectile dysfunction is the report of the August 2001 IME and 
the July 2007 VA medical nexus opinion.  

The Board notes that the April 1998 private treatment record 
addresses that the fact that the veteran had fathered several 
children.  The private physician diagnosed mild impotence.  
The veteran's children were born during the period from 1995 
to 1998.  Given that erectile dysfunction was again diagnosed 
well after his last child was conceived, the Board finds that 
the evidence is equipoise as to whether the veteran has 
erectile dysfunction.  Accordingly, Hickson and Wallin 
element (1) has been met as to this issue.

Service connection is in effect for residuals of a low back 
injury with disc disease and left lower extremity sensory 
neuropathy.  Accordingly, Wallin element (2) has been 
satisfied.  With respect to Hickson element (2), it is 
undisputed that the veteran suffered a low back injury in 
service.  Therefore, Hickson element (2) has arguably been 
satisfied.

Finally, the Board will address Hickson and Wallin element 
(3), medical nexus

As to the claimed bowel disorder, in the absence of Hickson 
and Wallin element (1), a medical nexus opinion would be an 
impossibility.  In any event, the favorable medical nexus 
opinions, specifically the various statements of private 
physicians and the private and VA treatment records, are 
predicated on the veteran having a neurological bowel 
disorder.  As the Board has determined that the evidence does 
not show that the veteran has a neurological bowel disorder, 
Hickson and Wallin element (3) is also not met.

As to Hickson and Wallin element (3) pertaining to urinary 
incontinence and erectile dysfunction, various statements of 
private physicians indicate that the veteran injured nerves 
in the low back involving urinary and erectile functions at 
the time of the in-service low back injury, or that the 
urinary incontinence and erectile dysfunction are 
manifestations of the service-connected residuals of a low 
back injury with disc disease and left lower extremity 
sensory neuropathy.

However, there is compelling evidence to the contrary.  The 
August 2001 report of an IME, the March 2005 addendum to the 
January 2005 VA examination, and the July 2007 report of a VA 
medical nexus opinion indicate that the veteran did not 
injure nerves in the low back involving bowel, urinary, and 
erectile functions at the time of the in-service low back 
injury, or that the bowel incontinence, urinary incontinence, 
and erectile dysfunction are not manifestations of the 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
relationship between the veteran's urinary incontinence, and 
erectile dysfunction and the in-service low back injury or 
the service-connected lumbar spine disorder) outweighs the 
evidence in favor (the medical evidence showing a 
relationship between the veteran's urinary incontinence and 
erectile dysfunction and the in-service low back injury or 
the service-connected lumbar spine disorder).

As was discussed above in connection with the first two 
issues on appeal, the January 1997 statements of Dr. L.B. are 
predicated on the veteran suffering disc bulging at L3-L4.  
However, the June 1998 MRI scan of the lumbar spine shows no 
disc bulging of L3-L4, and there is in fact no medical 
evidence of record to that effect.  The other opinions 
provide vague reasoning and do not even identify involvement 
of a specific nerve root.  

The VA examinations and medical nexus opinions and the August 
2001 report of the IME, all of which are not favorable to the 
veteran's claim, are all based on a review of the veteran's 
claims file, to include the veteran's service medical 
records.  See Bloom, supra.

There is only one opinion of record from a physician with 
expertise in neurology, the opinion of the August 2001 IME, a 
professor of neurology.  The IME determined that the 
veteran's service-connected lumbar spine disability was 
manifested by a left L5 and S1 radiculopathy with symptoms of 
radicular pain and sensory disturbance.  The IME based his 
conclusion on a review of the claims file, to include MRI 
scans of the brain and lumbar spine.  The IME indicated that 
radiculopathy at the left L5 and S1 nerve roots would not 
produce urinary incontinence and erectile dysfunction.

The Board places the greatest weight of probative value on 
the IME opinion because the IME is an expert in neurology, 
because the IME reviewed the claims file, and because, most 
importantly, the IME provided the most thorough explanation 
of the nature of the veteran's in-service injury and current 
service-connected lumbar spine disability.  See Black, supra.

To the extent that the veteran himself and his representative 
are contending that his urinary incontinence and erectile 
dysfunction are related to his in-service injury or his 
service-connected lumbar spine disorder, the Board again 
notes that it is now well established that laypersons, such 
as the veteran and his representative, without medical 
training are not competent to comment on medical matters such 
as etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).  Any such statements offered in support of the 
veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley, supra.

For the reasons states above, element (3), medical nexus, has 
not been satisfied, and the veteran's claims fail on that 
basis.

In summary, in the absence of the first required Hickson and 
Wallin element as to the bowel incontinence; and the third 
required Hickson and Wallin element as to all three claims, 
the Board concludes that a preponderance of the evidence is 
against the claims of entitlement to service connection for 
bowel incontinence, urinary incontinence, and erectile 
dysfunction, on both direct and secondary bases.  
The benefits sought on appeal are accordingly denied.

Additional comment

The veteran's representative asserted in May 2008 written 
argument that the VA medical professionals who rendered the 
July 2007 VA medical nexus opinion in essence disparaged 
osteopathy.  See page 2 of the representative's May 30, 2008 
informal brief. 

The Board wishes to make it clear that it views doctors of 
osteopathy as physicians, and it has so characterized them 
throughout this decision.  Moreover, the Board has generally 
relied upon the opinion of the IME and not the July 2007 VA 
nexus opinion.  

To the extent that the Board has given relatively little 
weight of probative value to the opinion rendered by the 
doctors of osteopathy, it is not because they are osteopaths; 
rather, the Board has given more weight to the opinion of the 
IME because of the IME's expertise in neurology [see Black, 
supra] and because of the IME's detailed explanation of the 
nature of the service-connected lumbar spine disability [see 
Bloom, supra].




ORDER

Service connection for cervical spine, neck, and shoulder 
disorders, on a direct basis and as secondary to residuals of 
a low back injury with disc disease and left lower extremity 
sensory neuropathy, is denied.

Service connection for a thoracic spine disorder, on a direct 
basis and as secondary to residuals of a low back injury with 
disc disease and left lower extremity sensory neuropathy, is 
denied.

Service connection for bowel incontinence, on a direct basis 
and as secondary to residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy, is 
denied.

Service connection for urinary incontinence, on a direct 
basis and as secondary to residuals of a low back injury with 
disc disease and left lower extremity sensory neuropathy, is 
denied.

Service connection for erectile dysfunction, on a direct 
basis and as secondary to residuals of a low back injury with 
disc disease and left lower extremity sensory neuropathy, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


